Name: 92/372/EEC: Commission Decision of 30 June 1992 authorizing certain Member States to apply intra- Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  trade policy;  organisation of transport;  leather and textile industries
 Date Published: 1992-07-14

 Avis juridique important|31992D037292/372/EEC: Commission Decision of 30 June 1992 authorizing certain Member States to apply intra- Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish and Italian texts are authentic) Official Journal L 195 , 14/07/1992 P. 0029 - 0030COMMISSION DECISION of 30 June 1992 authorizing certain Member States to apply intra-Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish and Italian texts are authentic) (92/372/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision 92/15/EEC (2) and other relevant decisions, authorized the Member States to introduce such surveillance; Whereas almost all these Decisions are due to expire on 30 June 1992; Whereas certain Member States have submitted applications to the Commission for authorization to extend the application of some of these surveillance measures and to introduce new surveillance measures not covered by the abovementioned Decisions; Whereas the Commission has closely studied, on a case-by-case basis, these applications in accordance with the criteria laid down by Decision 87/433/EEC taking into account the plan of action established by the Community for the completion of the internal market as from 1 January 1993; Whereas these criteria must be applied strictly due to the imminence of this date and to the exceptional nature of intra-Community surveillance measures with regard to the principle of the free movement of goods; Whereas the authorization to introduce intra-Community surveillance measures should be restricted to a limited number of cases where there is a real risk of extensive deflection of trade which could lead to serious difficulties in the sectors concerned; Whereas, under these circumstances, the Member States should be authorized to make subject to intra-Community surveillance imports of the products listed in the Annex until 31 December 1992, HAS ADOPTED THIS DECISION: Article 1 The Member States named in the Annex are authorized, in so far as each is concerned, to apply, until 31 December 1992 and in accordance with Decision 87/433/EEC, intra-Community surveillance of the products listed in the said Annex. Article 2 This Decision is addressed to the Kingdom of Spain and the Italian Republic. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 8, 14. 1. 1992, p. 17. ANNEX SPAIN Other products CN code (1992) Description of product Origin 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials China ex 8702 All-terrain motor vehicles for the transport of 10 or more persons, including the driver Independent States resulting from the former Soviet Union (1) ex 8703 All-terrain motor cars and other all-terrain motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars ex 8704 Motor vehicles for the transport of goods 8711 10 00 8711 20 10 8711 20 91 8711 20 99 ex 8711 30 00 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, of a cylinder capacity not exceeding 380 cm3, with or without side-cars; side-cars Japan ex 8711 90 00 Other motor-cycles and cycles fitted with an auxiliary motor with or without side-cars; side-cars; (1) Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan. ITALY Other products CN code (1992) Description of products Origin ex 8704 21 31 ex 8704 21 39 ex 8704 21 91 ex 8704 21 99 ex 8704 31 31 ex 8704 31 39 ex 8704 31 91 ex 8704 31 99 Motor vehicles, other than all-terrain vehicles, for the transport of goods of a gross vehicle weight not exceeding 5 tonnes Japan